DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (2019/0115357) in view of Noda et al. (9,716,103).
With regard to claim 1, Oh et al. disclose a semiconductor structure (for example, see fig. 7), comprising:
a semiconductor material layer (31) overlying a substrate (10);
an alternating stack of insulating layers (32B) and electrically conductive layers (32A) located over the semiconductor material layer (31);
memory stack structures (a memory channel structures CH including charge storage layers forming in the dielectric layers 34, functioning as memory stack structures; for example, see paragraph [0057]) vertically extending through the alternating stack (32A, 32B); a peripheral circuitry (a peripheral circuitry including transistors TRs) including field effect transistors (logic transistors TR functioning as field effect transistors) and located on the substrate (10) and underneath the semiconductor material layer (31), wherein the peripheral circuitry (a peripheral circuitry including transistors TRs) is configured to control charge storage elements (the charge storage elements forming in the dielectric layers 34; for example, see paragraph [0057]) within the memory stack structures (the memory channel structures CH);

a pair of backside trench fill structures (referred to as “38A1” by examiner’s annotation shown in fig. 7 below. Although the applicant uses terms different to those of Oh et al. to label the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) vertically extending through the alternating stack (32A, 32B);
a dielectric pillar structure (a dielectric structure 72 functioning as a dielectric pillar structure) extending through the alternating stack (32A, 32B) and located between the pair of backside trench fill structures (38A1 as indicated in fig. 7 below), and
a through-memory-level conductive via structure (70) vertically extending through the dielectric pillar structure (72) and an opening (OP as indicated in fig. 7 below) in the semiconductor material layer (31) and contacting one (21C) of the lower-level metal interconnect structures (21A – 21D).

    PNG
    media_image1.png
    604
    681
    media_image1.png
    Greyscale


Oh et al. do not clearly disclose a pair of backside trench fill structures laterally extending along a first horizontal direction; each of the pair of backside trench fill structures and the dielectric pillar structure comprises sidewalls having a bowing profile that provides a greater width at a height between a topmost layer of the alternating stack and a bottommost layer of the alternating stack than at a height of the topmost layer of the alternating stack.



    PNG
    media_image2.png
    708
    535
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Oh et al.’s device to have a pair of backside trench fill structures laterally extending along a first horizontal direction; each of the pair of backside trench fill structures and the dielectric pillar structure comprises sidewalls having a bowing profile that provides a greater width at a height between a topmost layer of the alternating stack and a bottommost layer of the alternating stack than at a height of the topmost layer of the alternating stack as taught by Noda et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826